Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Claims 1, 3-4, 10, 17, 19-22, 24-25, 28, 31-34 and 36-38 are pending in the instant application. 

Election/Restrictions
3.		Applicant’s election without traverse of Group I, claims 1, 3-4, 10, 17 and 22; and clone 49 corresponding to CDR sequences of SEQ ID NOs: 11-16 and variable region sequences of SEQ ID NOs: 9, 10 as the reference antibody group, in the reply filed on 1 March 2021 is acknowledged. Applicant’s election of ‘colorectal cancer’ as the cancer species, in the reply filed on 1 March 2021 is also acknowledged. 
4.		Upon further consideration, the secondary restriction requirement of one reference antibody (as presented in paragraphs 5 and 6 of the Office Action dated 12/28/2020) is withdrawn. Groups A-G (7 monoclonal antibodies) are rejoined and examined in the instant application.
5.		In view of the withdrawal of the restriction requirement with respect to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The requirement is still deemed proper and is therefore, made FINAL.
7.		 Claims 19-21, 24-25, 28, 31-34 and 36-38  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 March 2021.
8.    		Claims 1, 3-4, 10, 17 and 22, drawn to an antibody or antigen-binding fragment thereof that cross-blocks a reference antibody, and a pharmaceutical composition comprising the same, are being considered for examination in the instant application.

Claim Rejections - 35 USC § 112-Second paragraph 
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.		Claims 3-4, 10, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
12.		Claims 3, 17 and 22 depend from claim 1, which recites two antibodies – (i) “an antibody” that cross-blocks a reference antibody, AND (ii) “the reference antibody” comprising the recited CDR sequences (emphasis added to set forth the difference in the two antibodies as recited in claim 1). Claims 3, 17 and 22 further limit “the antibody” of claim 1.
13.		Even though the CDR sequences recited in claim 3 are the same as those in claim 1, claim 3 does not recite the combinations as presented in claim 1. It is therefore, unclear as to which antibody is being referred to in claim 3. Claim 3 is therefore, indefinite.

15.		Claim 22 is directed to a pharmaceutical composition comprising “the antibody” of claim 1. Since claim 1 recites two antibodies (as explained above), it is unclear and confusing as to which antibody of claim 1 is being considered for the pharmaceutical composition. 
16.		Claims 4 and 10 are rejected as depending from indefinite claims. 
	NOTE: Depending upon the antibody recited in the rejected claims, it is suggested that amending claims 3-4, 10 and 17 to recite either “The antibody or antigen-binding fragment thereof of claim 1, which cross-blocks a reference antibody comprises …”, OR “The reference antibody of claim 1, comprises…” , would potentially overcome the stated rejection. 
	Appropriate clarification and correction is required. 

	Claim Rejections - 35 USC § 112 – Written Description
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

18.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19.		Claims 1, 3, 17 and 22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was 
20.		The claims are directed to an antibody or antigen binding fragment thereof that cross-blocks a reference antibody from binding to secretogranin III (Scg3), the reference antibody selected from seven antibodies with CDRs (claims 1, 3), and VH/ VL domains that are at least 90% identical to the recited sequences (claim 17). Claim 22 recites a pharmaceutical composition comprising the antibody or antigen binding fragment and a physiologically acceptable carrier. 
21.		The specification of the instant application teaches that Scg3 belongs to the granin family, and is involved in the regulation of secretory granule biogenesis and peptide hormone secretion (para 0030). The specification states that Scg3 is an angiogenic factor and is a target for anti-angiogenesis therapy, such as anti-Scg3 antibodies for treatment and prevention of diseases like diabetic retinopathy and cancer (para 0031). The specification teaches antibodies or their antigen binding fragments that cross-block or interfere with the binding of other (reference as instantly claimed) antibodies to Scg3 (para 0038, 0072). Table 1, pages 15-18 of the specification provides sequences of the 7 clones representing monoclonal antibodies to Scg3 (variable light and heavy chains and CDR sequences as  instantly recited in claims 1, 3, 4, 10 and 17).  The specification (para 0066) also teaches that the scope of the disclosure includes antibodies that bind to Scg3 as in Table 1, and/or to CDRs of antibodies that cross-block Scg3 binding of one of the antibodies (of Table 1). The specification (para 00121) teaches blocking of anti-Scg3 scFv clone 49 and clone 78 in the presence of anti-Scg3 antibodies (of Table 1)(Figures 3E, 3F).
22.		However, other than the seven monoclonal Scg3 antibodies stated in Table 1, the specification does not have a written description of the genus of Scg3 reference antibodies that 
23.		Claim 3 is not limited to the sets of 6 CDRs which are in Table 1 of the specification, but includes all possible permutations of the CDRs. That is, if CDR-H1 is SEQ ID NO: 3, CDR-H2 can be any of SEQ ID NO: 4, 12 or 20; CDR-H3 can be any of SEQ ID NO: 5, 13, 21, 28, etc. Similarly, claim 17 is not limited to the variable heavy (VH) and light (VL) chains as described in Table 1, rather encompasses other combinations of VH and VL sequences. The specification has not disclosed a reasonable number of species of the large group of antibodies that have any such possible combinations of VH/VL and CDRs, AND have the function of cross-blocking as in claim 1.  
24.		It is well known that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., (PNAS 79: 1979-1983, 1982); entire document, particularly the abstract and the middle of the left column of page 1982).
25.		Additionally, antibodies are quite diverse in their structure, at least within the CDRs. The seven antibodies stated above cannot possibly be representative of the genus of reference antibodies binding to Scg3, which can be cross blocked by a genus of antibodies, as it is a staggeringly large genus, given the number of possible permutations of amino acids in CDRs 
26.		To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The specification has not shown a relationship between the structure, function, or properties of the claimed genus of reference and blocking antibodies. There is not even identification of any particular CDRs of the claimed monoclonal antibodies that must be conserved for binding to a specific epitope on Scg3. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. The brief description in the specification of seven monoclonal antibodies as reference clones, is not adequate written description of an entire genus of functionally equivalent antibodies that can cross-block the binding of a genus of reference antibodies to Scg3. 
27.		Claim 3 recites that the heavy and light chains have at least 90% identity to the recited sequences, which adds to the breadth of the insufficiently undisclosed genus of the claimed antibodies. The specification states that the antibody fragments and variants can be determined by conventional methods known in the art (para 0061-0066). The situation is analogous to the decision in the University of Rochester v. G.D. Searle and Co. (69 USPQ 2nd 1886, CAFC 2004), wherein the Federal Circuit upheld the district court's ruling that patent claims which recited 
28.		Applicant has claimed a broad genus of antibodies comprising fragments and derivatives thereof. The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” [MPEP 2163(II)(A)(3)(a)(ii)] 
29.		Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).
30.		With the exception of the seven reference Scg3 antibodies, and because there is no adequate description of cross-blocking antibody, the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies (reference and cross-blocking), such that the 
31.		One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  
32.		Therefore, only the seven reference antibody clones (in Table 1 of the specification), but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	
	Sequence search analysis:
33.		All recited CDR, VH and VL sequences of the seven Scg3 reference antibodies have been searched. The prior art does not teach or suggest antibodies having: 
(i) all 6 CDRs as recited in instant claims 1 and 4.
(ii) the VH and VL sequences as recited in claim 10. 
(iii) all six CDRs and at least 90% identical to the VH and VL sequences as required in claim 17.	 
SEQ ID NOs: 13, 14 and the variable heavy and light chain sequences (claim 10) are novel. The only prior art reference of the antibody sequences as presently claimed has been disclosed in related application/s from which the instant Application derives priority. 
NOTE: It is suggested that claims 4 and 10 can be considered as potentially allowable, if amended to overcome the 112(b) issue (see note at the end of said rejection), or re-written in an independent form.

Conclusion
34.         	No claims are allowed.	
			35.		The prior art considered pertinent to applicant's disclosure is as follows:
		Stridsberg et al (J Anat 212: 229-234, 2008) 
	(Reference teaches secretogranins like SgIII, which are expressed in neuroendocrine and nervous tissue. Stridsberg et al teach the use of antibodies to SgIII for immunohistochemical staining in insulin immunoreactive islet cells of the human pancreas (abstract). The reference however, does not teach the instantly claimed antibody sequences.)
	
			
36.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
37.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
38.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
25 June 2021

                                                                                                                                                                                                    /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644